DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn et al. [US2011/0272126, of record, previously cited, “Hamlyn”] in view of Benson et al. [US2014/0190629, of record, previously cited, “Benson”], of Pugh [US4569716 of record, previously cited] and optionally in view of Hamlyn [US2008/0196825, newly cited, “Hamlyn’825”].
Hamlyn discloses a portable device for joining tapes of adherends with a polymeric matrix, said device comprising:  5a base (21) facing a work surface (it is noted the work surface is not claimed as part of the device and is treated as the material worked upon), in turn designed to receive said tapes of adherends to be joined (Figure 1; paragraph 0039); an operating head (402) receiving one tape of adherend at a 10time and movable with respect to said base along at least a first movement line (20) parallel to said work surface for stretching the received tape of adherend on the work surface (the operating head is capable of moving parallel to a work surface; paragraphs 0039-40; Figure 1); a motorized arm (arm 10) connecting said operating head to said base and selectively activatable to impart movements to the 15operating head parallel to said first movement line (20) (0038-0039; Figure 1), and also parallel to at least a second movement line transversal to the first movement line and parallel to said work surface (Hamlyn discloses a six axis robot mounted on a slider the robot is capable of sliding along a linear axis and the robot is capable of moving the operating head using the all of the axis of the robot; paragraphs 0020-21). Hamlyn discloses the motorized arm (10) comprises: a slider (13) coupled movably to said base parallel to a first horizontal direction in turn parallel to said work surface; 5and an articulation element having a first end portion, hinged to said slider about a first axis (A2) parallel to said first direction, and a second end portion hinged to said operating head around a second axis (A6) parallel to the first 10axis and to said first direction (it is noted Figure 3 shows the arm rotated about the axis (A1) so that the axis (A2) is transverse to the horizontal direction (20) of the slider; however the arm is capable of rotating 90° about axis (A1) so that the axis (A2) is parallel to direction (20), Hamlyn’825 is optionally cited to provide evidence that one of ordinary skill would appreciate the multi axis arm is capable of rotating about an axis (A1) so that axis (A2) is parallel to a horizontal direction of the slider, see Figure 3 of Hamlyn’825 for an example). Hamlyn discloses a feeding means (4) selectively activatable to feed one tape 20of adherend at a time to said operating head and connected to the operating head (Figure 1; paragraph 0041). Hamlyn discloses the operating head includes a compaction member (31) capable of both receiving a tape of the adherend from the feeding means and pressurizing the tape (Figures 1-2; paragraph 0040). 
Hamlyn does not disclose the device as including a pressure roller or inductor. 
Benson discloses a device including a operating head including a compaction member (120) and a heating member (122) that is an induction heater selectively energized in use to generate 30an electromagnetic field suitable for inducing parasitic electric currents in said tapes of overlapped adherends so as to produce, by the Joule effect, the local fusion of polymeric matrices in contact with each other of the tapes of adherends (Figure 2 shows the compaction member and heating member as separate but proximate members; paragraphs 0025-26). 
Pugh a device for including an operation head tapes.  Pugh discloses the device includes a head (31) including a positioning roller (precompaction roller 37), a compaction roller (35) spaced apart from and inline with the positioning roller (37), and a heat source (39) located between the positioning roller and compaction roller (column 3, lines 3-30; Figure 4). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Hamlyn to include separate positioning and pressure rollers spaced apart with a heat source located between the rollers as taught by Pugh in order to improve the positioning and handling of the tape; and to modify Benson by including an induction heating device proximate the rollers as taught by Benson in order to ensure rapid heating of the tape without unwanted heating of adjacent structures. 
With respect to claim 3, Hamlyn discloses said slider (13) comprises a supporting portion (12), slidably coupled along said first direction to a guide element (13) of said base, and a 15movable portion coupled to said supporting portion in a rotatable manner about a third vertical axis orthogonal to said first and second axes (A2 and A6) and to said first direction (Figure 3).  
With respect to claim 4, Hamlyn discloses said articulation element comprises a first connection member (14), defining said first end portion, and a second connection member (11, 16, and 15) defining said second end portion; and wherein said first and second connection members are hinged to one another around a fourth axis (A3), 25parallel to said first and second axes (A2 and A6), and at their concurrent end portions, respectively opposite said first and second end portions (Figure 3). 
With respect to claim 5, Hamlyn discloses said second 30connection member comprises a first lever (15), hinged to said first connection member about said fourth axis (A3), and a second lever (16), hinged to said operating head around said second axis (A6), and wherein said first and second levers are hinged to one another around a fifth axis (A4) orthogonal to said first, second and -15- fourth axes (A2, A6, A3) (Figure 3).  
With respect to claim 6, Hamlyn discloses an operating head (3) is also coupled to said second end portion of said articulation 5element around a sixth axis (A5) transversal to said work surface, orthogonal to said first and second axes (A2 and A6) and passing through the operating head (Figure 3). 
With respect to claim 7, Benson as modified discloses a carriage (420) and Pugh teaches providing the carriage with said positioning and pressure rollers and sliding on said work surface (see discussion above).  
With respect to claim 9, Hamlyn discloses feeding means (sheath 6) comprise a flexible conduit extending around said motorized arm and internally bearing guide means for guiding the tape of 20adherend to be fed to said operating head, and wherein a downstream end of said conduit is fixed to said operating head in a position adjacent to said positioning roller (Figures 3-4; paragraph 0046-47). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn, Benson, Pugh, optionally Hamlyn’825 and further in view of Van Wijngaarden [US2010/0206469, of record, previously cited]. 
Hamlyn as modified discloses a portable electromagnetic induction welding device. Applicant is referred to paragraph 3 for a detailed discussion of Benson as modified. Benson, Pugh, and Hamlyn all disclose operating heads with carriages, but they do not disclose the inductor housed in a seat passing though the carriage and protruding therefrom to interact with the tapes. 
Van Wijngaarden discloses an induction heating device. The device includes a motorized arm (32) with an operating head carriage wherein the inductor (31) is housed in a seat passing though the carriage and protruding therefrom to interact with the material to be heated (Figure 3). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Hamlyn to configure the induction heating device to be housed in a seat passing though the carriage and protruding therefrom as taught by Van Wijngaarden in order to ensure the inductor is positioned near the material to be heated to ensure efficient and controlled heating of the material to be heated. 
Response to Arguments
In view of the amendment filed 12/29/2021 and upon further consideration, a new combination of the previously cited prior art is made. Applicant’s arguments as they apply to the previously cited prior art is not persuasive. 
Applicant asserts Benson, Pugh and Hamlyn solve different problems and cannot be combined in a logical manner. As combined in the rejection above, Hamlyn provides most of the details of the claimed device, but fails to disclose the required specifics of the operating head structure.  Benson and Pugh each disclose operating heads capable of applying a preimpregnated material, and they disclose details of the operating head that is missing from Hamlyn’s disclosure.  
Applicant asserts Benson discloses a heating member housed within the compaction roller.  While Benson does disclose an embodiment where the heating member is housed in the compaction roller, Benson also discloses another embodiment wherein the heating member is proximate but not housed within the compaction roller (Figure 2; paragraph 0025). 
Applicant asserts first (A2) and second (A6) axes (it is noted the references listed on page 8 of the arguments are incorrect) are not parallel to the first direction and instead are orthogonal to the slider.  Hamlyn discloses a multi-axis robot arm that is capable of multiple articulations around various axis. Rotating the arm of Hamlyn 90° around axis (A1) would result in axis (A2) and axis (A6) being parallel to direction (20) of the slider. 
Applicant’s arguments directed toward the working surface arrangement is not persuasive. The working surface is not claimed as a feature of the device and is instead considered to be the material worked upon.  The device of Hamlyn would be capable of moving in relation to and working upon a working surface in the manner recited in the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 10, 2022